EXHIBIT 10.1 Named Executive Officers Long-Term Equity Incentive Fiscal Year 2014 Awards Executive Officer Restricted Stock* (Performance-Based Vesting) (#) Restricted Stock* (Time-Based Vesting) (#) Restricted Stock* (Performance-Based Vesting TSR) (#) Charles H. Turner Senior Executive Vice President, Chief Financial Officer Catherine David Executive Vice President, Merchandising Gregory S. Humenesky Executive Vice President, Human Resources Sharon M. Leite Executive Vice President, Stores * All equity awards were granted under the Pier 1 Imports, Inc. 2006 Stock Incentive Plan, restated as amended.The respective forms of award agreements are attached as Exhibits 10.2, 10.3 and 10.4. The grants were effective April 12, 2013.
